LYNN, J.,
superior court justice, specially assigned under RSA 490:3, dissenting. I believe the majority has construed the protec*770tive purposes of the New Hampshire Driver Privacy Act (DPA), RSA 260:14 (Supp. 2000), more broadly than the General Court intended, and that this error has led the majority to impose a judicial gloss on section III of the DPA that is at odds with both the plain language of the statute and its legislative history.
I
RSA 260:14, III states:
Motor vehicle records may be made available in response to a request from a state, a political subdivision of a state, pursuant to a court order, the federal government, or a law enforcement agency for use in official business. The request shall be on a case-by-case basis. Any records received pursuant to this section shall not be further transferred or otherwise made available to any other person or listed entity not authorized under this paragraph.
Initially, I note my agreement with the majority that the qualifying phrase “for use in official business” in section III should be construed to modify all the terms which precede it, not simply the term “law enforcement agency.” Thus, any of the governmental agencies, including a court, which requests information pursuant to section III must do so for use in the official business of the agency. But, as applied to the courts, this qualifying language simply means, for example, that a judge cannot issue an order for disclosure of personal motor vehicle information to satisfy his or her idle curiosity or for some other non-official purpose. To be valid, the order must be issued in pursuance of some official business of the court. It does not follow, however, as the majority seems at one point to suggest, see supra p. 766, that section III disallows a court from ordering disclosure to a private party — whether or not such party intends to use the information for a “governmental function.” What the majority overlooks in making this suggestion is the fact that resolving disputes between private parties or between private citizens and the government is a quintessential part of the “official business” of the courts. Therefore, I would read RSA 260:14, III to mean that a court has the authority to issue an order for disclosure of personal motor vehicle information whenever a party — whether a governmental agency or a private citizen — has properly invoked the court’s jurisdiction. Notably, this is exactly the manner in which the department of safety has itself construed the statute. See N.H. ADMIN. RULES, Saf-C 5601.12 (2000) (‘“Official business’ means *771business which is conducted by a government agency, including executive, judicial, and legislative branches, to fulfill its statutory or constitutional responsibilities.”); id. 5602.06(b) (2000) (“[Pjursuant to RSA 260:14, III, ‘court orders’ means an order of a New Hampshire court with proper jurisdiction which compels the department to release specific motor vehicle record information for official business of the court, except where prohibited by RSA 260:14.”). Indeed, if RSA 260:14, III is read as limiting a court’s authority to issue disclosure orders to situations where the request comes from a governmental agency, the “pursuant to a court order” language is rendered largely superfluous, since the statute allows government agencies to obtain personal motor vehicle information without the need for a court order. It is well settled that RSA 498:1 (1997) gives the superior court equity jurisdiction to act on matters of discovery whether or not the information sought relates to litigation pending before the court. See Robbins v. Kalwall Corp., 120 N.H. 451 (1980), and cases cited therein.
The majority argues that to construe section III in the manner I advocate would undermine the intent of the legislature by making personal motor vehicle information, which is subject to restricted disclosure to private parties under section V of the DPA, “routinely available.” To understand why I disagree with the majority on this point it is necessary to review the DPA and the federal statute on which it is based, the Driver’s Privacy Protection Act (DPPA), 18 U.S.C. §§ 2721-2725 (1994) (amended 1996, 1999, 2000), in some detail.
There is no doubt that both the federal and state statutes were designed to afford a measure of privacy protection to personal information contained within state motor vehicle records. The primary evils at which the legislation was directed were twofold: (1) that many state motor vehicle departments were generating “significant revenues” by selling the personal information contained within motor vehicle records to private individuals and businesses, which resulted in citizens being flooded with an ever-increasing amount of “junk mail” and unwanted solicitations, see Reno v. Condon, 528 U.S. 141, 143-44 (2000); and (2) that the unrestricted public availability of such information facilitated the efforts of stalkers, domestic abusers and other miscreants to locate their prey. See N.H. SENATE COMM. ON TRANSPORTATION, HEARING ON HB 1508-FN (April 3, 1996). To remedy these problems, the statutes establish a general rule prohibiting the disclosure of personal information contained within motor vehicle records. See 18 U.S.C. § 2721(a); RSA 260:14, 11(a).
*772At the same time, however, lawmakers recognized that there are many legitimate reasons for which personal information contained within motor vehicle records should be accessible.. Thus, after specifying certain purposes for which state motor vehicle departments must disclose personal information contained within their records, the DPPA goes on to list eleven broad categories of reasons for which such information may be disclosed whether or not the person to whom the information pertains consents, 18 U.S.C. § 2721(b)(l)-(10), (14), and three additional categories for which such information may be disclosed with the “express consent” of the person to whom the information pertains, 18 U.S.C. § 2721(b)(ll)-(18). Although structured somewhat differently than its federal counterpart, the DPA generally follows the DPPA in carving out a series of mandatory, RSA 260:14, IV(a), and permissive, RSA 260:14, III, V, exceptions to the prohibition against disclosure. In sum, a reading of the statutes as a whole shows that the DPPA and the DPA were intended both to provide protection against improper use of personal information contained in motor vehicle records and to allow access to such information for legitimate purposes. See HEARING ON HB 1508-FN at 1 (remarks of Rep. Kurk, prime sponsor of the bill) (“The bill requires the Department of Safety to keep driver and vehicle records confidential from those people such as stalkers who might misuse the information, while at the same time allowing access for legitimate business, legal and journalistic purposes.”). I believe the majority’s construction of RSA 260:14, III pays too little heed to the latter objective.
While the DPPA provides the minimum level of privacy protection which States are required to afford personal information contained in motor vehicle records, States are free to afford such information greater protection. A comparison of the federal and state statutes shows that the General Court chose to provide somewhat greater protection to New Hampshire citizens than the federal statute demands. But, in my view, the legislative history of the DPA convincingly demonstrates that the legislature did not intend to go as far as the majority does by its holding in this case.
The DPA provides greater privacy protection than the DPPA in three principal respects. First, while the DPPA allows disclosure of a person’s photograph or computerized image and social security number (i.e., “highly restricted personal information,” 18 U.S.C. § 2725(4)) for any purpose specified in section 2721(b) if the person has given express consent (and for some purposes without express consent, see 18 U.S.C. § 2721(a)(2)), the DPA appears to prohibit the disclosure of a person’s photograph, computerized image and social *773security number even if consent has been given. See, e.g., RSA 260:14, V(a)(8) (“Except for a person’s photograph, computerized image and social security number . . . motor vehicle records may be made available ... (8) [f]or bulk distribution for surveys, marketing or solicitations, provided that the express consent of each person to whom such motor vehicle records pertain has been obtained.” (emphasis added)). But see RSA 260:14, VII. Second, unlike subsection 2721(b)(3) of the DPPA, which allows disclosure of a person’s motor vehicle records to any legitimate business to verify the accuracy of information which that individual has submitted to the business, the DPA allows disclosures for this purpose only to “a banking or similar institution,” RSA 260:14, V(a)(3). Third and most significantly, while the DPPA allows disclosure of “personal information” (but not “highly restricted personal information”) regardless of consent for a wide variety of purposes, paragraph V(b) of the DPA contains a broad “opt-out” provision, which allows a person to bar disclosure for any purpose otherwise authorized by paragraph V(a) that does not require express consent.
Among the purposes for which section 2721(b) allows even “highly restricted personal information” (and all other “personal information”) to be disclosed without the consent of the driver to which it pertains are the following:
(1) For use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a Federal, State, or local agency in carrying out its functions.
(4) For use in connection with any civil, criminal, administrative, or arbitral proceeding in any Federal, State, or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a Federal, State or local court.
Similarly, RSA 260:14, V(a) authorizes the disclosure of personal information contained in motor vehicle records:
(2) For use with respect to a request for a named person’s motor vehicle records in connection with any civil, criminal, administrative or arbitral proceeding in any court or government agency, including the service of process and the *774execution or enforcement of judgments and orders, pursuant to an order of the court or agency.
But, as noted, the DPA allows a person to avoid disclosure under subparagraph V(a)(2) (or any other subparagraph of paragraph V(a)) by the simple expedient of exercising the subparagraph V(b)(l) “opt-out.” As the majority recognizes, during the Senate hearing on the bill which ultimately became the DPA, the prospect that a person involved in litigation wherein his or her motor vehicle records were highly relevant might be able to avoid disclosure by exercising the “opt-out” was specifically considered. The legislative history plainly reveals that the sponsors of the bill agreed that such a result should not obtain, but instead understood that section III of the DPA would be available to obtain court-ordered disclosure in such circumstances. HEARING ON HB 1508-FN at 3 (colloquy between Sen. Russman and Rep. Kurk).
Despite its initial suggestion that only government agencies can obtain a court order under section III, the aforesaid legislative history ultimately leads the majority to concede that “in certain circumstances, a court can issue an order requesting disclosure of a motor vehicle record for the benefit of a private party . . . .” Supra p. 768. In my view, this concession is fatal to the basic premise on which the majority’s analysis is predicated: “that the legislature intended section III and section V [of the DPA] to operate independently.” Supra p. 766. If a court order under section III can be utilized to overcome exercise of the “opt-out” and force disclosure of information that, in the absence of the opt-out, would be available pursuant to subparagraph V(a)(2), then there is no logical reason why section III should not also be available, in appropriate circumstances, to compel disclosure of information that, absent exercise of the opt-out, would be available under subparagraphs V(a)(l) and (3)-(7), or for other proper purposes. Certainly there is nothing in the text of section III that suggests requests for disclosure in connection with civil, criminal, administrative or arbitral proceedings (those covered by subparagraph V(a)(2)) should enjoy a preferred status when it comes to overriding the opt-out.
Given the legislative aim of balancing the privacy interests of motorists against the legitimate needs for disclosure, the most sensible reading of the “pursuant to a court order” language found in section III is that it reflects the legislature’s recognition that the statute could not hope to catalog in advance all possible situations in which the balance should be struck in favor of disclosure. Under*775standing this limitation, the legislature wisely included within section III a provision which allows the court to strike the balance “on a case-by-case basis.” RSA 260:14, III. The need for such a disclosure safety-valve would seem to be particularly important in light of the broad opt-out provision contained in paragraph V(b). As this case demonstrates, without section III, many requests for disclosure that are indisputably in the public interest would be blocked.
The majority is apparently concerned that construing section III to allow disclosure “pursuant to a court order” for any legitimate reason determined by the court “would not only swallow up section V, [but] it would make the limitations on consent and the scope of disclosure meaningless.” Supra p. 768. Even if these predictions were accurate, they would not justify ignoring both the plain text of section III and the legislative history, neither of which support the thesis that disclosures under section III and under section V were intended to be mutually exclusive. See Scheffel v. Krueger, 146 N.H. 669, 671 (2001) (“We interpret legislative intent from the statute as written, and therefore, we will not consider what the legislature might have said or add words that the legislature did not include.”). More importantly, I believe the majority’s concerns are overstated.
First, requesting disclosure by court order pursuant to section III is considerably more onerous than requesting disclosure under section V While a person requesting disclosure under section V simply submits a form to the department of safety, a person seeking a court order must file a petition in court, pay the required filing fee, arrange to have orders of notice issued and served on the department, and appear at a hearing to persuade a judge that the request is justified. The expense involved and the relatively formalized nature of the judicial process is likely to discourage casual applicants, and will tend to confine section III disclosure requests to those serious applicants who are confident they can demonstrate a real and substantial need for the information.
Second, the mere fact that section III grants a court authority to order disclosure in circumstances where section V does not, hardly means that the court must order disclosure, or even that the court will be inclined to do so. In making a case-by-case decision whether disclosure should be ordered, the court should of course consider whether the materials sought could be obtained pursuant to section V Where disclosure can be had pursuant to section V, the court would generally be justified in refusing even to entertain a request under section III until the applicant has first exhausted his *776administrative remedies by seeking disclosure from the department of safety pursuant to section V On the other hand, where disclosure is not allowed under section V, the court normally should weigh this as a factor that counsels against disclosure; the court’s task is then to determine whether, under all the circumstances, this factor is outweighed by other factors which make disclosure appropriate. Naturally, the burden of proof must rest upon the applicant, whose need to make a sufficient showing of merit to satisfy the critical scrutiny of a superior court judge makes it quite implausible that disclosure orders under section III will be granted as a matter of course. In fact, while the majority is concerned that upholding the superior court’s ruling in the present case would lead to routine circumvention of the strictures of section V I suspect that in reality most requests by private parties for court-ordered disclosure will be made in situations where the sought-after information is needed in connection with some pending or anticipated judicial or administrative proceeding. This is exactly the kind of disclosure which the majority says can be ordered despite the strictures of section V Requests of the kind at issue here, which seek disclosures regarding a class of motorists rather than a particular individual, are apt to occur with considerably less frequency.
Third, a court acting pursuant to section III has broad authority to place conditions and limitations on disclosure that are designed to effectuate an appropriate balancing of interests in a particular case.
Fourth, the majority may be troubled that section III itself provides no specific standards by which a court is to determine whether a disclosure request should be granted. I agree that it would have been better if the legislature had specifically articulated the factors which a court should consider in ruling on a section III disclosure request. But merely because the legislature has seen fit to entrust courts with broader discretion than we might prefer is not a reason for disallowing the exercise of that discretion. As noted previously, it may well be that the legislature felt the factors which could properly have a bearing on the propriety of disclosure were so diverse as to make any effort at a comprehensive listing impossible.
II
Since I conclude that section III of the DPA grants the superior court authority to order disclosure of personal motor vehicle information for legitimate reasons, I next consider whether the superior court properly found that a legitimate reason had been shown in this case, I answer that question in the affirmative.
*777The plaintiff sought disclosure of the names, home towns and license plate numbers of all holders of four digit and lower plate numbers so that he may compare them with the list of individuals who have made political contributions to the Governor’s campaign. Because the plaintiff pressed for disclosure regardless of whether any or all low digit plate holders had exercised the paragraph V(b) opt-out, his request obviously exceeded the authority of the department, which has no power to override the opt-out. Consequently, whether or not the plaintiff’s request might otherwise fall within the terms of subparagraphs V(a)(1) or (4), there is no exhaustion of remedies issue presented in this case. See Metzger v. Town of Brentwood, 115 N.H. 287, 290 (1975) (exhaustion not required where the administrative agency lacks authority to act).
The factors which lead me to conclude that the superior court acted properly in granting this request are as follows. First, there is not, and cannot be, any dispute that establishing the connection, which the plaintiff alleges exists, between campaign contributions and receipt of low number plates is a matter of legitimate interest to the public and the legislature. One need not accept the plaintiff’s view that it is improper for political leaders to reward their supporters with low digit plates to recognize that, if this practice is occurring, the public at least has the right to know about it. The fact that the information sought by the plaintiff is available upon request of the legislature itself, and that a member of the Senate made such a request for some of the same information sought by the plaintiff, is, in my view, irrelevant to the question before us. A citizen’s right to obtain information for a legitimate purpose under RSA 260:14, III should not turn on the happenstance that his or her request also piques the interest of a member of the legislature. Second, there is not the slightest evidence in the record that the plaintiff has an ulterior motive or that his request implicates any of the core evils at which the DPPA or the DPA were addressed. No one suggests, for example, that the plaintiff’s real goal is to hawk to low digit plate holders the latest “new and improved” brand of toothpaste, or that he is bent on learning the whereabouts of a woman who has spurned his advances.
Third, the superior court carefully limited the extent of the information to be disclosed. The order covers only low digit plates issued during a limited fourteen-month time frame. Under the order, only the town where the plate holder resides, not his or her exact address, will be made available. The court presumably believed that this would provide sufficient information to allow a *778match-up of names with publicly-available campaign contribution reports without revealing to the plaintiff where all low digit plate holders reside. The court also denied the plaintiff’s request for disclosure of correspondence between low digit plate holders and the Governor or the commissioner of safety. In addition, the court limited the use of the information to the plaintiff’s efforts in connection with the legislation pending before the Senate, and precluded any disclosure, republication or distribution of the information to any unauthorized person.
Fourth, the diminished expectation of privacy of the class of persons about whom disclosure is sought is a critical consideration in this case. It is common knowledge that at least the vast majority of low digit license plates are not issued by accident. Rather, such plates have become a highly sought-after status symbol — in effect, they are intended to announce to the world that the driver of the vehicle to which they are attached is a person of stature, someone to be reckoned with, a VIR if you will. As the plaintiff’s brief aptly explains, “instead of seeking the relative anonymity of standard plates, [the holders of low digit plates] have asked for public attention.” Having voluntarily sought public exposure, it is ironic that the holders of low digit license plates are now the beneficiaries of the majority’s desire to protect their privacy interests — a protection that comes at the expense of a disclosure which undeniably furthers the public interest.
Finally, although the plaintiff before us may be a gadfly of the driver safety movement, we should be mindful that the decision rendered today would be equally applicable to a request for disclosure made by the Concord Monitor, the Union Leader or any other representative of the mass media. While it is both unwise and unnecessary to reach the constitutional issues raised by the plaintiff, it is nonetheless worth remembering that open access to the workings of the government is the constitutional norm in New Hampshire. N.H. CONST., pt. I, art. 8. The legislature has the authority to depart from that norm when necessary to further other important interests, but we should be reluctant to find that it has done so unless the legislature has spoken with unmistakable clarity. Such clarity is lacking here.
Ill
For the reasons stated above, I respectfully dissent.